Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments fled on Jan. 25, 2022 have been fully considered.
Drawings
The drawings are objected to because Fig. 4 does not show the photomask 130 and the mask cleaning device 410 disposed inside the container 110 as described in para 0063 and 0064 of the specification.  Fig. 1 shows container 110 indicated with dotted line and the substrate and the photomask inside the dotted line to show that the substrate and the photomask are disposed within the container 110 as described in para 0026 and 0028.  However, Fig. 4 does not show any indication that the photomask and the mask cleaning device are inside the container as described in para 0063 and 0064.  While para 0064 does describe an embodiment in which the photomask and the mask cleaning device are located outside the container, such embodiment is presented as an addition or alternative to the embodiment of Fig. 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
Claim 9 is objected to because of the following informalities:  It seems claim 9 should be dependent on claim 7 since claim 7 is directed to “a fluid feeding and cleaning unit”, and claim 1, on which claim 9 depend, is not directed to “a fluid feeding and cleaning unit”.  Appropriate correction is required.
It is assumed that claim 9 is dependent on claim 7 to expedite prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (Zheng) (CN 105652604, English translation provided with Office Action, the page numbers in the rejection refer to the translation) in view of De Smit et al. (De Smit) (2005/0024609).
Regarding claim 1, Zheng discloses an exposure unit (Fig. 1 and 3, page 1, “proximity exposure machine”, “a mask plate 1 and glass substrate 2”) comprising: a container (4) 
Also, although Zheng does not disclose the controller having at least one processor and a memory, wherein the at least one processor executes program instructions stored in the memory so as to carry out operations, it would have been obvious to one of ordinary skill in the art to provide a controller having a processor and a memory.  For instance, De Smit discloses particle or bubble detection device (abstract, Fig. 5, 13) and a controller having at least one 
Regarding claim 2, Zheng discloses wherein the at least one mask cleaning device comprises at least one fluid jet (page 3, “cleaning device can be combined by washing to clean the substrate”, “washing nozzle”).
Regarding claim 3, Zheng discloses wherein the at least one fluid jet comprises one or more nozzles configured to remove debris from at the at least one surface of the photomask (page 3, “the washing nozzle is set at end of pipeline 5”).
Regarding claim 4, Zheng discloses wherein the at least one mask cleaning device comprises at least one wiper device (6, micro-brush).
Regarding claim 5, Zheng discloses wherein the at least one wiper device comprises a pin-and-bar wiper arrangement, a rotary wiper, or a roller wiper (page 3, “rotating a micro-brush”, “rotary-brush”).
Regarding claim 6, although Zheng does not explicitly disclose cleaning both sides of the photomask, it would have been obvious to one of ordinary skill in the art to further modify Zheng by turning the photomask 1 around so that both sides of the photomask could be cleaned by the reticle cleaning device of Zheng since having contaminants on the patterned side as well as the reverse side would be detriment to proper exposure process.

Regarding claim 14, Zheng discloses wherein the fluid material comprises at least one of: water, glycol, glycerol, or a mixture thereof (page 3, “mixture of air and water or other suitable washing liquid”).


Claim 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (Zheng). 
Regarding claim 15, Zheng discloses a photolithography (Fig. 1, page 1) method comprising: receiving, from a particle- or bubble-detection device (3, page 3, “performs the foreign scanning and sending the size and position information about foreign matter”), information indicative of particles or bubbles present on a substrate (2, page 3, “performs the foreign scanning and sending the size and position information about foreign matter”); in response to receiving the information indicative of particles or bubbles present on the photomask, adjusting a position of at least one of a wiper device or a fluid jet with respect to a surface of the photomask ; and causing a fluid to flow through at least one of the wiper device or the fluid jet (6, cleaning device including a micro-brush, page 3, “cleaning device can be combined by washing to clean the substrate”) so as to physically clean the surface of the photomask (page 3 and 4, “sending the size and position information about foreign matter cleaning head movement to the control system, control of the cleaning device to the position of the foreign matter”, “the position information sent by the movement of foreign matter control system to the position of the foreign matter”).  Although Zheng does not disclose that the cleaning device 6 is used to clean the photomask and the detection device 3 detects particle or bubble on the photomask, it would have been obvious to one of ordinary skill in the art to modify 
Regarding claim 16, Zheng discloses wherein the at least one fluid jet comprises one or more nozzles configured to remove debris from at the at least one surface of the photomask (page 3, “the washing nozzle is set at end of pipeline 5”).
Regarding claim 17, Zheng discloses wherein the at least one wiper device comprises a pin-and-bar wiper arrangement, a rotary wiper, or a roller wiper (page 3, “rotating a micro-brush”, “rotary-brush”).
Regarding claim 19, Zheng discloses determining, from a particle- or bubble-detection device, information indicative of particles or bubbles on the photomask (page 3, “performs the foreign scanning and sending the size and position information about foreign matter”).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (Zheng) as applied to claim 15 above, and further in view of De Smit et al. (De Smit).
Regarding claim 18, Zheng does not disclose degassing the fluid with a degassing device, wherein the degassing device comprises at least one of: a vacuum pump or a diaphragm/membrane pump configured to remove gas from the fluid material.  De Smit discloses an apparatus for cleaning the immersion liquid comprising by degassing (para 0019).  De Smit discloses degassing device (Fig. 7) comprising vacuum pump 12 (para 0106) or a membrane pump (para 0104).  Therefore it would have been obvious to one of ordinary skill in the art to provide a degassing device of De Smit to the invention of Zheng to ensure that there are no bubble attached to the photomask.  

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, none of the prior art of rejection teaches or discloses a fluid feeding and cleaning unit, wherein the fluid feeding and cleaning unit comprises one or more filters in combination with the limitations of claim 1.
Zheng discloses providing washing liquid and a fluid feeding unit (5), but does not disclose a fluid feeding and cleaning unit comprising one or more filters.
Regarding claim 9, it is assumed that claim 9 is dependent on claim 7.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	February 18, 2022